ORDER
Douglas Sutton appeals the trial court’s judgment upholding the administrative suspension of his driving privileges. He contends that the trial court’s judgment was erroneous because it was against the weight of the evidence. Specifically, Sutton contends that the arresting officer im*880properly administered the horizontal gaze nystagmus test and otherwise failed to conduct a thorough, complete, and unbiased investigation prior to arresting him.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).